Carretón Harris, Chief Justice, dissenting. I respectfully dissent to the majority opinion for the reason that it appears to me that this Court is substituting its judgment for that of the Chancellor. The trial court granted appellee a divorce, and this Court has reversed that decision by finding that appellee was guilty of adultery, as well as appellant. This reversal is based upon the testimony of one person, Yvonne Powell, and I certainly do not feel that a reversal is merited by such testimony. In the first place, we have frequently commented on the fact that the Chancellor has the witnesses before him, with the full opportunity to observe their demeanor, and manner on the stand, and that we will not reverse unless his findings are against the preponderance of the evidence. It may well be that the Chancellor did not believe this witness at all, and as a former Chancellor myself, I might say that I have heard witnesses testify to a state of facts that I did not believe, and to whose testimony, I accordingly gave no weight. However, if the testimony be taken at face value, I do not consider that adultery was established. The majority opinion summarizes the witness Powell’s testimony: “ * * * I have seen appellee go over to her house regularly during the day and also at night; I have seen him leave very late at night; this has been going on over a period of several years; I have heard1 that appellee claims some of those children as his own.” This testimony, to me, falls short of establishing adultery, and I do not believe that the Chancellor should be reversed on such evidence.   My emphasis.